08/17Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/21 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No. JP2020-141122 filed on 08/24/2020 in Japan.  The certified copy has been received.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-8, claim limitation “an acquisition unit”, “a placement unit”, “a calculation unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such  the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomono (US P. No. 2017/0090830) and Kawakami (US P. No. 2013/0242342).
As to claim 1, Tomono teaches a server system (50 in fig. 1)  connectable to a print system (10 in fig. 1), the server system comprising: 
an acquisition unit configured to acquire information indicating an amount of a consumable (i.e., quantities of residual ink in the cartridge, number of pages …)  which is used for printing of transmitted print data to the printer (p. [0040]) ; and 
a placement unit configured to place an order for the consumable to be used by the printer, based on the acquired information (p. [0043]).
Although Tomono does not the server (50 in fig. 1) including a transmission unit configured to transmit received print data to a printer, the above limitation would be well known in the art. Kawakami teaches the above limitation (p. [0040]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the server of Tomono including a transmission unit to transmit received print data to a printer. The suggestion for modifying the printing system of Tomono can be reasoned by one of ordinary skill in the art as set forth above by Kawakami because the modified printing system would increase the functionalities of the server can receive the print job from any device and transmits to the registered printer in the network.
As to claim 2, Tomono teaches a storage unit (54 in fig. 1) configured to store information about the printer and a delivery destination of a consumable while associating them with each other, wherein the placement unit places an order for a consumable such that the consumable is delivered to the delivery destination while being associated with user information received from the print system (p. [0036] and p. [0038]).
As to claim 3, Tomono teaches a storage unit configured to store information about the printer and identification information about a user while associating them with each other, wherein the acquisition unit acquires information about the printer, and wherein the placement unit places an order for the consumable such that the consumable is delivered to a delivery destination corresponding to a user identified with the stored identification information while being associated with the acquired information about the printer (p. [0036] and p. [0038]).
As to claim 4, Tomono teaches the print system stores information about the printer and identification information about a user while associating them with each other, and transmits, to the server system, the stored identification information about the user while being associated with the printer to which the transmission unit has transmitted print data, wherein the acquisition unit acquires, from the print system, the stored identification information about the user while being associated with the printer to which the transmission unit has transmitted print data, and wherein the placement unit places an order such that the consumable is delivered to a delivery destination corresponding to a user identified with the acquired identification about the user (p. [0036]-[0038]).
As to claim 5, Tomono teaches a reception unit configured to receive, from the printer, a notification indicating that a remaining amount of a consumable has become small, wherein the placement unit places an order for the consumable based on the acquired information and the received notification (p. 0040]).
As to claim 6, Tomono teaches a server system (50 in fig. 1)  connectable to a print system (10 in fig. 1), the server system comprising: 
an acquisition unit configured to acquire information indicating an amount of a consumable (i.e., quantities of residual ink in the cartridge, number of pages …)  which is used for printing of transmitted print data to the printer (p. [0040]) ; and 
a calculation unit configured to calculate a cost of a consumable which has been used for printing of the print data, based on the acquired information (p. [0049]).
Although Tomono does not the server (50 in fig. 1) including a transmission unit configured to transmit received print data to a printer, the above limitation would be well known in the art. Kawakami teaches the above limitation (p. [0040]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the server of Tomono including a transmission unit to transmit received print data to a printer. The suggestion for modifying the printing system of Tomono can be reasoned by one of ordinary skill in the art as set forth above by Kawakami because the modified printing system would increase the functionalities of the server can receive the print job from any device and transmits to the registered printer in the network.



As to claim 7, Tomono teaches a storage unit configured to store information about the printer and identification information about a user serving as a payment recipient of a cost while associating them with each other, wherein the server system stores the identification information about the user stored in the storage unit while being associated with identification information about a printer which has performed the printing acquired from the print system and the calculated cost while associating them with each other (p. [0036]-[0038]).
As to claim 8, Tomono teaches The server system according to claim 6, wherein the print system stores information about the printer and identification information about a user while associating them with each other, and communicates, to the server system, identification information about a user corresponding to a printer which has performed the printing, and wherein the server system stores the calculated cost and the communicated identification information about the user while associating them with each other (p. [0036]- [0038]).


	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Park (US P. No. 2021/0356936) discloses the print order managing.
	Nakamura et al. (US P. No. 2020/0151778) discloses the identification information of the user and printer and print order.


	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 26,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672